Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of (Group II Claims 11-17) in the reply filed on 03/25/2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-17 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
The claims(s) recites a method (process) of detecting ventricular depolarization of an electrocardiogram (ECG).
Step 2A, Prong One
Regarding claim 11,the limitation of  “detecting a QRS”, “detecting a noise interval” and “setting a candidate of an R-R interval” are processes, as drafted, that cover performance of the limitations that can be performed by a human using a pen and paper mathematically under the broadest reasonable interpretation standard. For example, detecting a QRS”, “detecting a noise interval” and “setting a candidate of an R-R interval encompass nothing more than a user printing out an ECG signal on a piece of paper and measure all the waves features.  If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2) (III). 

Step 2A,Prong Two
This judicial exception is not integrated into a practical application. In
particular, claim 11 recites no additional elements. Thus, the claim is directed to an abstract idea.

Step 2B

Claim 11 does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed
above with respect to integration of the abstract idea into a practical
application, no additional element. Therefore, the claim is not patent eligible. 

Regarding claims 12-14, the limitation of “derivative filters and max-filter” further limits detecting the QRS feature. However, this limitation amounts to no more than mere pre-solution activity of data gathering as set forth above for claim 11. Further, this pre-solution activity of data gathering using derivative filters and max-filter is well-understood, routine and convention in the field of signal processing technology as shown in Ito et al US2010/0014773 paragraph [0120,0121,0143,0144].
Regarding claims 15-17, the limitation further limit detecting ventricular depolarization of ECG. As such, the claims are not patent eligible for the same reason provided for claim11 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al US2016/0045117  in view of Dawoud et al US2019/0336026.

Regarding claim 11, Liu discloses a method of detecting ventricular depolarization of an electrocardiogram (ECG)[abstract;[0094]], the method comprising: (a) detecting a QRS interval and an R-peak by applying a pair of derivative filters and a max-filter to a received ECG signal[0040]; (b) detecting a noise interval and detecting an R-peak in the noise interval[0043]. Liu failed to disclose setting a candidate of an R-R interval and modifying the R-R interval in consideration of noise. However, Dawoud teaches that CA signals representing a noisy segment are detected and the noisy segment is removed from the signal which would necessarily modify of the R-R interval of the signal[0281]. Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Liu to set a candidate of an R-R interval and modify the R-R interval in consideration of noise in view of Dawoud teachings to yield a predictable result of detecting ventricular depolarization.
Regarding claim 14, Liu discloses applying the max-filter
to extend a QRS candidate interval and detecting a QRS interval using a threshold[0040].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


 Yang et al US9814405 discloses a method and system for R-R interval measurement of a user are disclosed. In a first aspect, the method comprises detecting an electrocardiogram (ECG) signal of the user. The method includes performing QRS peak detection on the ECG signal to obtain a low resolution peak and searching near the low resolution peak for a high resolution peak. The method includes calculating the R-R interval measurement based upon the high resolution peak. In a second aspect, a wireless sensor device comprises a processor and a memory device coupled to the processor, wherein the memory device includes an application that, when executed by the processor, causes the processor to carry out the steps of the method[Abstract].
Gill et al US2019/0336083 discloses apply an arrhythmia detection process that is dependent on RR interval variability, wherein the overlaying operation comprises defining the noise search window to overlap a portion of CA signal that does not overlap with a QRS complex or a T-wave in the segment of the CA signals. Optionally, the processor is further configured to identify changes in a signal direction by calculating a first derivate of the CA signals at incremental points along the CA signals and find the points where a sign of the derivative changes, labeling the points as turns[0018].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       /CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/RD/
Examiner
Art Unit 3792